Citation Nr: 1739163	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  14-32 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to waiver of recovery of an overpayment of Montgomery GI Bill Select Reserve (Chapter 1606) education benefits in the amount of $2,899.20.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The appellant entered into a 6-year term of service with the Army National Guard (ARNG) in July 2006.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  By that decision, the Committee on Waivers and Compromises denied a waiver of recovery of an overpayment of Chapter 1606 education benefits.  Jurisdiction over the claim has since been transferred to the RO in Denver, Colorado. 

In May 2015, the appellant testified before the undersigned at a Board videoconference hearing. 


FINDINGS OF FACT

1.  There is no indication of fraud, misrepresentation, or bad faith on the part of the appellant in matters involving creation of the debt at issue in this matter.

2.  Recovery of the overpayment of Chapter 1606 education benefits in the amount of $2,899.20 would be against equity and good conscience.


CONCLUSION OF LAW

The recovery of the overpayment of Chapter 1606 education benefits in the amount of $2,899.20 would be against equity and good conscience and is, therefore, waived.  38 U.S.C.A. § 5107, 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965, 3.102 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

The appellant asserts that she was misinformed by VA as to the requirements for her continued eligibility for educational benefits under 10 U.S.C.A. Chapter 1606 and, as a result of her reliance on the information she was given, she was paid educational benefits for a period of time during which she was not eligible, creating an overpayment in the amount of $2,899.20.  She contends that repaying that amount would cause undue financial hardship. 

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. 
§ 5302; 38 C.F.R. § 1.962.  

When VA finds that an overpayment of benefits has been made to a veteran or eligible person, the amount of such overpayment shall constitute a liability of such veteran or eligible person to the United States and may be recovered in the same manner as any debt. 38 U.S.C.A. § 3685 (a) and (c).

The Montgomery GI Bill-Selected Reserve (MGIB-SR) program (Chapter 1606, of Title 10, United States Code) is an educational assistance program for members of the Selected Reserve of the Army, Navy, Air Force, Marine Corps, and Coast Guard, and the Army and Air National Guard. 38 C.F.R. § 21.7520.  It was established to encourage membership in units of the Selected Reserve of the Ready Reserve. 10 U.S.C.A. § 16131 (a). 

The record shows that, in November 2011, the appellant enrolled in classes at a Colorado community college and was found eligible for education benefits under the MGIB-SR program.  Her benefits were processed and paid for the Fall 2011, Spring 2012, Fall 2012 and Spring 2013 terms.  However, when VA attempted to process the appellant's Summer 2013 term, it was discovered that she had not participated in drills since July 2012.  Based on this, VA found that the appellant was ineligible for education benefits after that date.  As a result, an overpayment of $2,899.20 was created.   

In November 2013, the appellant submitted a request for waiver consideration, which was denied in December 2013.  In its denial, VA found that although the debt was not created through fraud, misrepresentation, or bad faith, it would not be against the standard of equity and good conscience to require the appellant to repay it. 

In her May 2014 notice of disagreement, the appellant explained that she was not at fault for the creation of the debt and should not be required to repay it.  She indicated that she had been misinformed regarding the requirements of the program by a VA representative who told her that she would be eligible for education benefits for as long as she was enrolled in school.  She indicated that her enrollment was verified each semester and VA continued to pay her benefits.  As such, she reasonably believed that she continued to be eligible for education benefits under Chapter 1606. 

In her July 2014 substantive appeal, the appellant reiterated that she had been misinformed about the requirements of the benefits program.  She indicated that she was given inaccurate information by a VA representative and felt that, without any intent to defraud the government, she should not be held liable for the debt. 

She also testified at the Board hearing in May 2015, indicating that she spoke with a VA representative while she was in the Army National Guard, and the representative informed her that she would be eligible for education benefits throughout her schooling.  Based on his assurances, the appellant enrolled in a community college and used her benefits for books and supplies.  As per the rules of the program, she called VA monthly to verify that she was enrolled in school.  In 2013, she was informed that, because she had transitioned to Individual Ready Reserve (IRR) status and was no longer participating in drills as of July 2012, she had been ineligible for educational benefits as of that date.  The appellant testified that she was completely unaware of the requirement that she be in the selective reserves in order to receive educational benefits. 

The appellant further testified as to the financial hardship that repayment would cause.  She described her monthly bills, consisting of rent and utilities, student loan payments, and credit card debt.  She indicated that her rent was due to increase, and that, despite working two jobs, she operated at a deficit of approximately $100.00 per month once her bills were paid.

Recovery of an overpayment may be waived if there is no indication of fraud, misrepresentation, or bad faith, on the part of the person or the persons having an interest in obtaining the waiver, and recovery of such indebtedness would be against equity and good conscience.  See 38 U.S.C.A. § 5302 (c) (West 2014); 38 C.F.R. 
§§ 1.962, 1.963 (2016).

There to be no indication of fraud, misrepresentation, or bad faith on the part of the appellant in the creation of the debt.  Therefore, consideration must be given as to whether recovery of the overpayment would be against equity and good conscience.  The standard "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.

In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: (1) the fault of the debtor, (2) balancing of faults between the debtor and the VA, (3) undue hardship of collection on the debtor, (4) whether collection would defeat the purpose of an existing benefit, (5) whether failure to collect a debt would result in the unjust enrichment of the debtor, and (6) whether the debtor changed positions to her detriment in reliance upon a granted VA benefit.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.965 (a) (2016); see Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

As regards the fault of the debtor and the balancing of faults, the Board finds the appellant to have limited fault.  She applied for educational benefits under Chapter 1606 and subsequently ensured that enrollment verification was sent to VA each term, as required.  She has stated that her expectation, which the Board finds to be reasonable, was that the VA would deny the benefit if she was not eligible for it.  She testified that he was not provided any notification that a transfer to IRR that it would affect her eligibility for educational benefits.  While the VA required enrollment verification each term, it does not appear the appellant was asked to provide any other verification of entitlement, to include her military status.  

The Board finds that the VA has the greatest fault in this case.  The record does not show that VA informed the appellant that she was required to notify the VA of a change in military status, such as transfer to IRR or other than honorable discharge, nor did VA request that she verify her military status each term.  VA also failed to perform its own verification check to ensure continued eligibility.  The appellant provided all information asked of her, and the VA, knowing that information did not include any self-verification of military status, nonetheless each term approved and paid the Veteran education benefits without verifying her eligibility.  Therefore, the Board finds the primary fault in the creation of the overpayment lies with the VA.

With regard to undue hardship, the Board finds that the appellant is unable to repay the $2,899.20.  In a November 2013 financial status report, she indicated that she was working at a sandwich shop, earning approximately $800.00 per month and averaging over $900.00 per month in expenses.  She had $75.00 in a savings account and $5.00 in cash on hand.  Further, she credibly testified in May 2015 that her financial situation had not significantly changed-she was still unable to meet her monthly obligations, in spite of taking on a second job. 

Finally, the evidence is clear that the Chapter 1606 benefits received by the appellant were in fact used to fund her education, as the program intended.  Although she was unjustly enriched by the erroneous grant of educational benefits in that she received $2,899.20 in benefits for which she was not entitled, the Board finds that the undue hardship of repayment outweighs any unjust enrichment that may have resulted from the overpayment of benefits. 

Therefore, the Board finds it would be against equity and good conscience for VA to recover the assessed overpayment from the appellant and she is entitled to a waiver in the amount of $2,899.20.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965 (a).


ORDER

Entitlement to waiver of recovery of the overpayment of Chapter 1606 education benefits in the amount of $2,899.20 is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


